Exhibit 10-6

Loan Agreement Addendum
9660933120/00007




This Loan Agreement Addendum to a loan agreement dated the 17th of September,
2012 for account number 9660933120 note 00007, in the original principal amount
of $4,250,000 by and between BRANCH BANKING AND TRUST COMPANY (“Bank”), a North
Carolina banking corporation and Southeast Power Corporation, a State of Florida
corporation (“Borrower”), having its executive offices at Melbourne, Florida is
made this 15th day of January 2013 by and between BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation (“Bank”) and Southeast Power
Corporation, a State of Florida corporation (“Borrower”), having its executive
offices at Melbourne, Florida.


Section V. FINANCIAL COVENANTS is amended as follows:
 
The paragraph beginning Tangible Net Worth is deleted and replaced with the
following:


Tangible Net Worth. A minimum tangible net worth of not less than $18,000,000.00
as evidenced by Borrower’s consolidated annual audited financial statement as
included in the Form 10-K beginning with its fiscal year ending December 31,
2012. Tangible Net Worth is defined as net worth, plus obligations contractually
subordinated to debts owed to Bank, minus goodwill, contract rights, and assets
representing claims on stockholders or affiliated entities.


All other conditions of the loan agreement are to remain unchanged including the
paragraph beginning Debt to Tangible Net Worth following the section replaced in
this addendum.






--------------------------------------------------------------------------------




SIGNATURE PAGE
IN WITNESS WHEREOF, the Bank, Borrower and Guarantor(s) have caused this
Agreement to be duly executed under seal all as of the date first above written.
Witness:
 
BORROWER:
 
 
 






 
Southeast Power Corporation, a Florida corporation


John H. Sottile
 
By: /s/ Stephen R. Wherry
Print Name:
/s/ John H. Sottile
 
Stephen R. Wherry


/s/ Mary Manger
 
Title: Treasurer
Print Name:
Mary Manger
 
 



Witness:
 
GUARANTORS:
 
 
 






 
The Goldfield Corporation, a Delaware corporation


John H. Sottile
 
By: /s/ Stephen R. Wherry
Print Name:
/s/ John H. Sottile
 
Stephen R. Wherry


/s/ Mary Manger
 
Title: Senior Vice President
Print Name:
Mary Manger
 
 
 
 


Pineapple House of Brevard, Inc., a Florida corporation


John H. Sottile
 
By: /s/ Stephen R. Wherry
Print Name:
/s/ John H. Sottile
 
Stephen R. Wherry


/s/ Mary Manger
 
Title: Vice President
Print Name:
Mary Manger
 
 

 
 
Bayswater Development Corporation, a Florida corporation


John H. Sottile
 
By: /s/ Stephen R. Wherry
Print Name:
/s/ John H. Sottile
 
Stephen R. Wherry


/s/ Mary Manger
 
Title: Treasurer
Print Name:
Mary Manger
 
 







--------------------------------------------------------------------------------




Witness:
 
BANK:
 
 
 
 
 
Branch Banking and Trust Company


John H. Sottile
 
By: /s/ Barry Forbes
Print Name:
/s/ John H. Sottile
 
 


/s/ Mary Manger
 
Name: Barry Forbes
Print Name:
Mary Manger
 
Title: Sr. Vice President





